Exhibit 10.58

 

SHELLS SEAFOOD RESTAURANTS, INC.

 

CODE OF BUSINESS CONDUCT AND ETHICS

 

1. Policy Statement

 

This Code of Business Conduct and Ethics reflects Shells commitment to conduct
business in an honest and ethical manner. In this regard, each of you, the
individuals who work for or serve the Company (our team members), is an
extension of Shells. Our commitment to honesty and ethical conduct only can be
achieved if you, individually, accept your responsibility to promote integrity
and demonstrate the highest level of ethical conduct in all of your activities.
Activities that may compromise our Company’s reputation or integrity must be
avoided. While we realize that not every situation is black and white, the key
to compliance with this Code is exercising good judgment. This means following
both the letter and the spirit of this Code and all applicable laws, doing the
“right” thing, and acting ethically at all times, even when the law or this Code
may not address specifically the issue at hand. When you are faced with a
business situation where you must determine the proper course of action, you
should ask yourself the following questions:

 

  • Is it legal?

 

  • Is it moral?

 

  • Is it good business over the long term?

 

We rely in part on those team members who manage others to set an example to the
team members they supervise. Everyone in a management or supervisory position is
expected to take any action necessary to ensure compliance with this Code, to
provide guidance and assist their team members in resolving questions concerning
the Code and to permit team members to express any concerns regarding compliance
with this Code. No one has the authority to order another team member to act
contrary to this Code. To summarize, the three fundamental principals that apply
to all team members are:

 

  • All team members are held to the same set of standards.

 

  • All team members must be honest and fair in their dealings with customers,
stockholders, business partners, suppliers and fellow team members.

 

  • The highest standards of integrity and ethics must be upheld by every team
member.

 

Effective March 26, 2004

  - 1 -



--------------------------------------------------------------------------------

2. Conflicts of Interest and Corporate Opportunities

 

You must avoid any situation in which your personal interests conflict or even
appear to conflict with the Company’s interests. You owe a duty to the Company
to advance the Company’s legitimate interests when the opportunity to do so
arises in the course of your employment or service. You should NEVER compromise
any of the Company’s legitimate interests.

 

You must perform your duties to our Company in an honest and ethical manner. You
must handle all actual or apparent conflicts of interest between your personal
and professional relationships in an ethical manner.

 

You should avoid situations in which your family, financial or other personal
interests conflict or even appear to conflict with those of the Company. You may
not engage in activities that compete with the Company or place the Company’s
interests at risk. You should not take for your own benefit opportunities
discovered in the course of employment that may otherwise benefit the Company.
The following are examples of actual or potential conflicts:

 

  • you, or a member of your family, receive improper personal benefits
(including but not limited to the receipt of gifts) as a result of your position
in the Company;

 

  • you use our Company’s property for your personal benefit;

 

  • you engage in activities that interfere with your loyalty to our Company or
your ability to perform Company duties or responsibilities effectively;

 

  • you work simultaneously (whether as an employee, board member or a
consultant) for a competitor, customer or supplier;

 

  • you, or a member of your family, have a financial interest in a customer,
supplier, or competitor which is significant enough to cause divided loyalty
with the Company or the appearance of divided loyalty (the significance of a
financial interest depends on many factors, such as size of investment in
relation to your income, net worth and/or financial needs, your potential to
influence decisions that could impact your interests, and the nature of the
business or level of competition between our Company and the supplier, customer
or competitor);

 

  • you, or a member of your family, acquire an interest in property (such as
real estate, patent or other intellectual property rights or securities) in
which you have reason to know the Company has, or might have, a legitimate
interest;

 

  • you, or a member of your family, receive a loan or a guarantee of a loan
from a customer, supplier or competitor (other than a loan from a financial
institution made in the ordinary course of business and on an arm’s-length
basis);

 

  • you make gifts or payments, or provide special favors, to customers,
suppliers or competitors (or their immediate family members) with a value
significant enough to cause the customer, supplier or competitor to make a
purchase, or take or forego other action, which is beneficial to the Company and
which the customer, supplier or competitor would not otherwise have taken; or

 

Effective March 26, 2004

  - 2 -



--------------------------------------------------------------------------------

  • you are given the right to buy stock in other companies or you receive cash
or other payments in return for promoting the services of an advisor, such as an
investment banker, to the Company.

 

Neither you, nor members of your immediate family, are permitted to accept
gifts, money or services that could be construed as “special favors”, which
might influence a decision to do business with a customer, supplier, competitor
or any other person or entity. Unsolicited gifts or favors with a value
exceeding $100.00 should never be accepted. Soliciting gifts or favors of any
value is not permitted. Accepting monetary gifts of any value are also strictly
prohibited.

 

The existence of a conflict is not always readily apparent. If you become aware
of a conflict described above or any other conflict, potential conflict, or have
a question as to a potential conflict, you should consult with higher levels of
management or follow the procedures described in Sections 9 and 10 of this Code.
If you are involved in a situation that gives rise to an actual conflict, you
must inform a member of the Company’s executive management of the conflict.

 

3. Confidentiality

 

All confidential information concerning the Company is the property of the
Company and must be protected.

 

Confidential information includes all non-public information that might be of
use to competitors, or harmful to the Company or its customers, if disclosed.
You must maintain the confidentiality of such information entrusted to you by
the Company, its customers and its suppliers, except when disclosure is
authorized by the Company or required by law.

 

Examples of confidential information include, but are not limited to: the
Company’s trade secrets; business trends and projections; information about
financial performance; new product or marketing plans; any documents, forms,
manuals, correspondence, memorandums, notices, directives, computer data or
programs; research and development ideas or information; menu / recipe
ingredients, pricing or costs; processes; information about potential
acquisitions, divestitures and investments; stock splits, public or private
securities offerings or changes in ownership; significant personnel changes; and
the acquisition, loss or changes of or to existing or potential contracts,
orders, suppliers, customers or finance sources.

 

Your obligation with respect to confidential information extends beyond your
activities in the workplace. In that respect, it applies to communications with
your family members and continues to apply even after your employment or
director relationship with the Company terminates.

 

Effective March 26, 2004

  - 3 -



--------------------------------------------------------------------------------

4. Insider Trading

 

You should never trade securities on the basis of confidential information
acquired through your employment or fiduciary relationship with the Company.

 

Under both federal law and Company policy, you are not permitted to purchase or
sell Shells stock, directly or indirectly, on the basis of material non-public
information concerning the Company. Any person possessing material non-public
information about the Company must not engage in transactions involving Company
securities until this information has been released to the public.

 

Generally, material information is information which would be expected to affect
the investment decisions of a reasonable investor or the market price of the
stock. You are not allowed to trade in the stock of other publicly held
companies, such as existing or potential customers or suppliers, on the basis of
material confidential information obtained in the course of your employment or
service as a director. It also is illegal to recommend a stock to (i.e., “tip”)
someone else on the basis of such information. If you have a question concerning
appropriateness or legality of a particular securities transaction, consult with
a member of the Company’s executive management. The Board of Directors,
executive officers and certain other team members of the Company are subject to
additional responsibilities under the Company’s insider trading compliance
policy, a copy of which has been provided to each such director, executive
officer and team member, and which can be obtained from the Company’s Chief
Financial Officer (“CFO”).

 

5. Fair Dealing

 

Our goal is to conduct our business with integrity.

 

You should make every effort to deal honestly with the Company’s customers,
suppliers, competitors, and team members. Under federal and state laws, our
Company is prohibited from engaging in unfair methods of competition, and unfair
or deceptive acts and practices. You should not take unfair advantage of anyone
through manipulation, concealment, abuse of privileged information,
misrepresentation of material facts, or any other unfair dealing.

 

Examples of prohibited conduct include, but are not limited to:

 

  • bribery or payoffs to induce business or breaches of contracts by others;

 

  • acquiring a competitor’s trade secrets through bribery or theft; or

 

  • making false, deceptive or disparaging claims or comparisons about
competitors or their products or services.

 

6. Protection and Proper Use of Company Assets

 

You should endeavor to protect the Company’s assets and ensure their proper use.

 

Effective March 26, 2004

  - 4 -



--------------------------------------------------------------------------------

Company assets, both tangible and intangible, are to be used solely for
legitimate business purposes of the Company and only by authorized team members
or consultants. Intangible assets include intellectual property such as trade
secrets, patents, trademarks and copyrights, business, marketing and service
plans, engineering and manufacturing ideas, designs, databases, Company records,
salary information, and any unpublished financial data and reports. Unauthorized
alteration, destruction, use, disclosure or distribution of Company assets
violates Company policy and this Code. Theft or waste of, or carelessness in
using, these assets have a direct adverse impact on the Company’s operations and
profitability and will not be tolerated.

 

The Company provides computers, voice mail, electronic mail (e-mail), Internet
access, and other Company resources to certain team members for the purpose of
achieving the Company’s business objectives. As a result, the Company has the
right to access, reprint, publish, or retain any information created, sent or
contained in or through any of the Company’s computers or e-mail systems of any
Company machine. You may not use any Company resource for any illegal purpose or
in any manner that is contrary to the Company’s policies or the standards
embodied in this Code.

 

You should not make copies of, or resell or transfer (externally or internally),
copyrighted publications, including software, manuals, articles, books, and
databases being used in the Company, that were created by another entity and
licensed to the Company, unless you are authorized to do so under the applicable
license agreement. In no event should you load or use, on any Company computer,
any software, third party content or database without receiving the prior
written permission of the Information Technology Department (also known as MIS)
to do so. You must refrain from transferring any data or information to any
Company computer other than for Company use. You may use a handheld computing
device or mobile phone in connection with your work for the Company, but must
not use such device or phone to access, load or transfer content, software or
data in violation of any applicable law or regulation or without the permission
of the owner of such content, software or data. If you should have any question
as to what is permitted in this regard, please consult with the Company’s
Director of Information Technology.

 

7. Compliance with Laws and Regulations

 

The Company seeks to comply with both the letter and spirit of the laws and
regulations in all jurisdictions in which it operates.

 

The Company is committed to total compliance with the laws and regulations of
the cities, counties and state(s) in which it operates. You must comply with all
applicable laws, rules and regulations in performing your duties for the
Company. Various federal, state and local laws and regulations define and
establish obligations with which the Company, its executive officers, team
members, directors and agents must comply. You are expected to fully comply with
these laws in conducting the Company’s business. If you violate these laws or
regulations in performing your duties for the Company, you not only risk
individual indictment, prosecution and penalties, and civil actions and
penalties, you also subject the Company to the same risks and penalties. Any
violation of these laws may subject you to immediate disciplinary action, up to
and including termination of your employment or affiliation with the Company.

 

Effective March 26, 2004

  - 5 -



--------------------------------------------------------------------------------

8. Ethics Obligations For Team Members With Financial Reporting Responsibilities

 

Our management team, consisting of executive management and departmental and
operational directors, bears a special responsibility for promoting integrity
throughout the Company. Furthermore, our management team has a responsibility to
foster a culture throughout the Company as a whole that mandates the fair and
timely reporting of the Company’s results of operations, financial condition and
other financial information. Because of this special role, in addition to
complying with our Code of Ethics generally, each management team member further
agrees that he or she will:

 

  • Perform his or her duties in an honest and ethical manner;

 

  • Address all actual or apparent conflicts of interest between his or her
personal and professional relationships in an ethical manner;

 

  • Undertake all necessary actions to ensure complete, accurate, thorough,
timely, and understandable disclosure in reports and documents that the Company
files with, or submits to, government agencies and in other public
communications; and

 

  • Proactively encourage and provide an example of ethical behavior in the work
environment.

 

9. Reporting Violations of Company Policies and Receipt of Complaints Regarding
Financial Reporting or Accounting Issues

 

You should report any violation or suspected violation of this Code to the
appropriate Company personnel or Board member in accordance with the Company’s
Whistle Blower Policy.

 

The Company’s efforts to ensure observance of, and adherence to, the goals and
policies outlined in this Code require that you promptly bring to the attention
of an executive officer, or in the case that an issue may involve an executive
officer, a designated member of the Board of Directors, any material
transaction, relationship, act, failure to act, occurrence or practice that you
believe, in good faith, is inconsistent with, in violation of, or reasonably
could be expected to give rise to a violation of, this Code. You should report
any suspected violations of the Company’s financial reporting obligations or any
complaints or concerns about questionable accounting or auditing practices in
accordance with the procedures set forth below.

 

By definition, a whistle blower is an employee who reports a suspected violation
of this Code or applicable laws or government regulations to someone with the
authority to correct the situation. An employee reporting the suspected
violation (the whistle blower) is protected under the law from any reprisals
brought about by an employer or fellow employees.

 

Effective March 26, 2004

  - 6 -



--------------------------------------------------------------------------------

If you, as a Shells team member, suspect someone who is in violation of this
Code, it is your responsibility to immediately contact a member of executive
management: the Vice President of Operations, Vice President of Purchasing, CFO
or President and Chief Executive Officer (“CEO”). If you believe the suspected
activity involves an executive officer just listed, please contact the Chairman
of the Audit Committee of the Board of Directors.

 

If you wish to report any such matters anonymously or confidentially, then you
may do so to the persons mentioned in the previous paragraph. In any case,
whether anonymous or not, your report will be taken seriously, treated
confidentially, and will be investigated thoroughly. Shells will take the
appropriate action based on the results of the investigation. There will be no
retaliation, discrimination or disciplinary action against you for your report
made in good faith.

 

Other Guiding Principles

 

1. Use common sense and good judgment; Act in good faith. You should become
familiar with and understand the requirements of this Code. If you become aware
of a suspected violation, don’t try to investigate it or resolve it on your own.
Instead, promptly disclose the violation to the appropriate parties in order to
assure a thorough and timely investigation and resolution. The circumstances
should be reviewed by appropriate personnel as quickly as possible, since a
delay may affect the results of an investigation. A violation of the Code or of
applicable laws and/or governmental regulations is a serious matter and could
have legal implications. Allegations of such behavior are not taken lightly and
should not be made to embarrass someone or put him or her in a false light.
Reports of suspected violations always should be made in good faith.

 

2. Internal investigation. When an alleged violation of this Code, applicable
laws and/or governmental regulations is reported, the Company will take
appropriate action in accordance with the compliance procedures outlined in
Section 10 of the Code. You are expected to cooperate in internal investigations
of alleged misconduct or violations of the Code or of applicable laws or
regulations.

 

3. No fear of retaliation. It is our Company’s policy that there will be no
intentional retaliation against any person who provides truthful information to
a Company or law enforcement official concerning a possible violation of any
law, regulation or Company policy, including this Code. Persons who retaliate
may be subject to civil, criminal and administrative penalties, as well as
disciplinary action, up to and including termination of employment. In cases in
which you report a suspected violation in good faith and are not engaged in the
questionable conduct, the Company will attempt to keep its discussions with you
confidential to the extent reasonably possible. In the course of its
investigation, the Company may find it necessary to share information with
others on a “need to know” basis. No retaliation will be taken against you by
the Company for reporting alleged violations while acting in good faith.
Similarly, if you believe you are being retaliated against, as a result of your
having reported a suspected violation in good faith, you should immediately
report that information.

 

Effective March 26, 2004

  - 7 -



--------------------------------------------------------------------------------

10. Compliance Procedures

 

The Company has established this Code as part of its overall policies and
procedures. To the extent that other Company policies and procedures conflict
with this Code, you should follow this Code. The Code applies to all Company
team members and directors.

 

The Code is based on the Company’s core values, good business practices and
applicable law. The existence of a Code, however, does not assure that team
members and / or directors will comply with it or act in a legal and ethical
manner. To achieve optimal legal and ethical behavior, the individuals subject
to this Code must know and understand the Code as it applies to them and as it
applies to others. You must promote the Code and assist others in knowing and
understanding it.

 

  • Compliance. You are expected to become familiar with and understand the
requirements of this Code. Most importantly, you must comply with it.

 

  • CEO Responsibility. The Company’s CEO shall be responsible for ensuring that
this Code is established and effectively communicated to all team members and
directors. Although the day-to-day compliance issues will be the responsibility
of the Company’s management team, the CEO has ultimate accountability with
respect to the overall implementation of and successful compliance with the
Code.

 

  • Internal Reporting of Violations. The Company’s efforts to assure observance
of, and adherence to, the goals and policies outlined in this Code mandate that
all team members and directors of the Company report suspected violations in
accordance with Section 9 of this Code.

 

  • Screening Of Team Members. The Company shall exercise due diligence when
hiring and promoting team members and, in particular, when conducting an
employment search for a position involving the exercise of substantial
discretionary authority, such as a member of our executive management, a
departmental or operational director or a team member with financial management
responsibilities. The Company will make reasonable inquiries into the background
of each individual who is a candidate for such a position. All such inquiries
shall be made in accordance with applicable law and good business practice.

 

  • Access to the Code. The Company shall assure that team members and directors
may access this Code on the Company’s website. In addition, each current and new
team member will be provided with a copy of the Code.

 

  • Monitoring. Members of executive management shall be responsible to review
the Code with the Company’s management team. In turn, the Company’s managers
with supervisory responsibilities should review the Code with their direct
reports. Managers are the “go to” persons for team member questions and concerns
relating to this Code, especially in the event of a potential violation.
Managers, departmental or operational directors will immediately report any
violations or allegations of violations to an executive officer. Managers will
work with the executive officer in assessing areas of concern, potential
violations, any need for enhancement of the Code or remedial actions to affect
the Code’s policies and overall compliance with the Code and other related
policies.

 

Effective March 26, 2004

  - 8 -



--------------------------------------------------------------------------------

  • Auditing. Resources selected by the Audit Committee of the Board of
Directors will be responsible for auditing the Company’s compliance with the
Code.

 

  • Internal Investigation. When an alleged violation of the Code is reported,
the Company will take prompt and appropriate action in accordance with the law
and regulations and otherwise consistent with good business practice. If the
suspected violation appears to involve either a possible violation of law or an
issue of significant corporate interest, or if the report involves a complaint
or concern of any person, whether team member, a shareholder or other interested
person regarding the Company’s financial disclosure, internal accounting
controls, questionable auditing or accounting matters or practices or other
issues relating to the Company’s accounting or auditing, then the manager or
investigator should immediately notify an executive officer. If a suspected
violation involves any director or executive officer or if the suspected
violation concerns any fraud, whether or not material, involving management or
other team members who have a significant role in the Company’s internal
controls, the manager, the executive officer or any person who received such
report should immediately report the alleged violation to the Chairman of the
Audit Committee of the Board of Directors. The Chairman of the Audit Committee,
as applicable, shall assess the situation and determine the appropriate course
of action. At a point in the process consistent with the need not to compromise
the investigation, a person who is suspected of a violation shall be apprised of
the alleged violation and shall have an opportunity to provide a response to the
investigator.

 

  • Disciplinary Actions. Subject to the following sentence, members of
executive management, after consultation with the Company’s legal counsel, shall
be responsible for implementing the appropriate disciplinary action in
accordance with the Company’s policies and procedures for any team member who is
found to have violated this Code. If a violation has been reported to the Audit
Committee or another committee of the Board of Directors, that Committee shall
be notified as to the expected appropriate disciplinary action. If a violation
involves an executive officer, then the full Board of Directors will participate
in rendering disciplinary action. Any violation of applicable law or any
deviation from the standards embodied in this Code by a team member will result
in disciplinary action, up to and including termination of employment. Any team
member engaged in the exercise of substantial discretionary authority, including
any executive officer, who is found to have engaged in a violation of law or
unethical conduct in connection with the performance of his or her duties for
the Company, shall be removed from his or her position and not assigned to any
other position involving the exercise of substantial discretionary authority. In
addition to imposing discipline upon a team member involved in non-compliant
conduct, the Company also will impose discipline, as appropriate, upon 1) a team
member’s manager or supervisor, if any, who directs or approves such team
member’s improper actions, or is aware of those actions but does not act
appropriately to correct them, and 2) upon other individuals who fail to report
known non-compliant conduct. In addition to imposing its own discipline, the
Company will bring any violations of law to the attention of appropriate law
enforcement personnel.

 

Effective March 26, 2004

  - 9 -



--------------------------------------------------------------------------------

  • Retention of Reports and Complaints. All reports and complaints made to or
received by an executive officer or the Chairman of the Audit Committee shall be
logged into a record maintained for this purpose by the Secretary of the Company
and this record of such report shall be retained for not less than five (5)
years. The Audit Committee shall receive on a quarterly basis a summary of all
communications expressing complaints or concerns. To the extent any of these
complaints or concerns relates to the Company’s financial disclosures,
accounting, internal controls and auditing matters, the Chairman of the Audit
Committee will promptly be informed of any such matter.

 

  • Required Government Reporting. Whenever conduct occurs that requires a
report to the government, an executive officer, after consultation with legal
counsel, shall be responsible for complying with such reporting requirements.

 

  • Corrective Actions. Subject to the following sentence, in the event of a
violation of this Code, members of executive management should assess the
situation to determine whether the violation demonstrates a problem that
requires remedial or corrective action. If a violation has been reported to the
Audit Committee or another committee of the Board of Directors, that committee
shall be involved in the determination of appropriate remedial or corrective
actions. Corrective action may include providing revised public disclosure,
retraining Company team members, modifying Company policies and procedures,
improving monitoring of compliance under existing procedures and other action
necessary to detect similar non-compliant conduct and prevent it from occurring
in the future. Any corrective action shall be documented, as appropriate.

 

11. Complete, Timely and Understandable Disclosure

 

It is of crucial importance that all disclosure in reports and documents that
our Company files with, or submits to, the SEC, and in other public
communications made by the Company is full, fair, accurate, timely and
understandable. You must take all steps available to aid the Company in these
responsibilities consistent with your role within the Company. In particular,
you are required to provide prompt and accurate answers to all inquiries made to
you in connection with the Company’s preparation of its public reports and
disclosure.

 

The Company’s CEO and CFO are responsible for designing, establishing,
implementing, reviewing and evaluating on a quarterly basis the effectiveness of
the Company’s disclosure controls and procedures (as such term is defined by
applicable SEC rules). The Company’s CEO, CFO, principal accounting officer or
controller and persons performing similar functions, persons who meet the
requirements of Item 406 of Regulation S-K and such other Company officers as
are designated from time to time by the Audit Committee of the Board of
Directors shall be deemed the senior officers of the Company. The senior
officers shall take all steps necessary and suitable to ensure that all
disclosure in reports and documents filed with or submitted to the SEC, and all
disclosure in other public communication made by the Company is full, fair,
accurate, timely and understandable.

 

Effective March 26, 2004

  - 10 -



--------------------------------------------------------------------------------

The senior officers are also responsible for implementing and maintaining
adequate internal control over financial reporting to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles. The senior officers will take all necessary
steps to ensure compliance with established accounting procedures, the Company’s
system of internal controls and generally accepted accounting principles. The
senior officers will make sure that the Company maintains and keeps books,
records, and accounts, which, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the Company. The
senior officers also will assure that the Company devises and implements a
system of internal accounting controls sufficient to provide reasonable
assurances that:

 

  • transactions are executed with management’s general or specific
authorization;

 

  • transactions are recorded as necessary (a) to permit preparation of
financial statements in conformity with generally accepted accounting principles
or any other criteria applicable to such statements, and (b) to maintain
accountability for assets;

 

  • access to assets is permitted, and receipts and expenditures are made, only
in accordance with management’s general or specific authorization; and

 

  • the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences, all to permit prevention or timely detection of unauthorized
acquisition, use or disposition of assets that could have a material effect on
the Company’s financial statements.

 

Any attempt to enter inaccurate or fraudulent information into the Company’s
accounting system will not be tolerated and will result in disciplinary action,
up to and including termination of employment.

 

12. Publication of the Code of Business Conduct and Ethics; Amendments and
Waivers

 

The most current version of this Code will be posted and maintained on the
Company’s website and filed as an exhibit to the Company’s next succeeding
Annual or Quarterly Report filed with the SEC. That Report shall disclose that
the Code is maintained on our Company website and shall disclose that
substantive amendments and waivers also will be posted on our website.

 

Only substantive amendments relating to the specified elements of this Code of
Ethics must be disclosed. Any waiver of the Code for executive officers or
directors may be made only by the Board of Directors or a Board Committee and
must be promptly disclosed to shareholders. Any amendment to the Code of Ethics
or the approval of any waivers by the Board of Directors or Board Committee will
be disclosed within five (5) business days of such action (a) on the Company’s
website for a period of not less than twelve (12) months and (b) in a Form 8-K
filed with the Securities and Exchange Commission. Such disclosure shall include
the reasons for any waiver. The Company will retain the disclosure relating to
any such amendment or waiver for not less than five (5) years.

 

Effective March 26, 2004

  - 11 -



--------------------------------------------------------------------------------

It is the Company’s intention that this Code of Business Conduct and Ethics be
its written code of ethics under Section 406 of the Sarbanes-Oxley Act of 2002
complying with the standards set forth in Securities and Exchange Commission
Regulation S-K Item 406.

 

Your Personal Commitment to the Company’s Code of Business Conduct and Ethics.

 

I acknowledge that I have received and read the Code of Business Conduct and
Ethics for Shells Seafood Restaurants, Inc., dated March 26, 2004, and
understand my obligations as a team member to comply with this code of
Professional Conduct.

 

I understand that my agreement to comply with the Company’s Code of Business
Conduct and Ethics does not constitute a contract of employment.

 

Please print your name:                             

 

Please sign here:                                         

 

Date:                 

 

Effective March 26, 2004

  - 12 -